Citation Nr: 1702541	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  06-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a rating in excess of 20 percent for chronic recurrent mechanical low back pain with degenerative changes.   

3. Entitlement to a rating in excess of 10 percent for residuals of right ankle and foot injury with osteoporosis and calcaneal spurring.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983 and from October 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Board remanded the case for additional development in July 2009 and October 2011.

The issues of entitlement to a rating in excess of 10 percent for residuals of right ankle and foot injury with osteoporosis and calcaneal spurring, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's chronic recurrent mechanical low back pain with degenerative changes results in limitation of flexion that is 30 degrees or less, considering pain and other considerations, but the Veteran does not have ankylosis including unfavorable ankylosis of the entire thoracolumbar spine.  

2.  Fibromyalgia is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for chronic recurrent mechanical low back pain with degenerative changes, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016) (formerly rated under Diagnostic Code 5010-5295).

2.  Fibromyalgia was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act   2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been provided VCAA notice and the Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to service connection for fibromyalgia, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to an increased rating for low back disability, VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board and RO hearings.  The hearings were adequate as the Veterans Law Judge and Decision Review Officer who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRS reflect pertinent diagnoses.  In April 1988 and May 1989, the Veteran was diagnosed with fibromyositis.  On August 39, 1989, she was diagnosed with fibromyalgia.  

Post service, a June 2001 VA Women's Health Services record noted that the Veteran had possible fibromyalgia, noting that the Veteran had some symptoms and physical findings that were consistent with fibromyalgia.  Thereafter, possible fibromyalgia continued to be noted.  A November 26, 2003 reflected a diagnosis of fibromyalgia and a March 2004 Social Security Administration decision cited to the Veteran having fibromyalgia.

Subsequently, a February 2009 treatment record noted that the Veteran had fibromyalgia.  Also, in a February 2009 letter, Dr. R.H. stated that the Veteran had fibromyalgia which was related to three inservice incidents when the Veteran's joints were injured.  

Thereafter, three lay statements were received in which they indicated that the Veteran appeared to be in pain.  

In June 2010, the Veteran was afforded a VA examination.  The examiner noted that the date of onset of fibromyalgia was 2003.  However, on examination, the examiner concluded that the Veteran had chronic pain due to various joint disabilities of the neck, back/hip, right knee, and right ankle/foot, but did not meet the criteria for fibromyalgia.  The Veteran was reexamined in September 2013 by the same examiner who continued to conclude that the Veteran did not meet the criteria for fibromyalgia.  It was noted that rheumatoid testing was negative.  The examiner opined that post-service diagnosis of fibromyalgia was made 11-13 years after service and was unrelated to 1989 records.  The examiner did not provide rationale.  As previously noted, this examiner had indicated that current chronic pain complaints were related to individual conditions.  

In August 2016, the Veteran was afforded another VA examination.  In regards to her current symptoms, the Veteran reported diffuse muscle aches and joint pains which were most prevalent in her arms, legs and her hands (affecting different areas than indicated by the prior examinations).  It was noted that the Veteran was seen by VA primary care and the Pain Service for fibromyalgia and chronic pain issues.   The examiner noted that the evidence of record including August and November 1989 STRs as well as pertinent VA treatment records were reviewed.  The examiner stated that a review of the records documented a diagnosis of fibromyalgia which was first established in her medical records in 2001 and in later 2014 pain consultation records.  The examiner concluded that the Veteran was diagnosed with fibromyalgia 11 years after discharge from active duty military service.  In addition to current literature and a review of the etiology and pathophysiology of fibromyalgia, the Veteran's STR's were reviewed in detail.  The examiner stated that at this time, there is no medical, clinical, or pathophysiologic evidence to support the claim that an inservice event or injury resulted in the Veteran's claimed fibromyalgia condition which was diagnosed 11 years after discharge from active duty military service.  While the Veteran does have a diagnosis of fibromyalgia, the examiner opined that this diagnosis is less likely than not (less than 50 percent probability) caused by, secondary to, aggravated by or the result of active duty military service or an event/injury which occurred in military service.

The Board notes that there were inservice findings consistent with fibromyalgia.  The Veteran has provided credible testimony and statements that she has experienced painful muscles and joints since service.  The Veteran clearly also has disabilities of individual joints and one VA examiner concluded (twice) that her complaints of pain were related to the individual joint-specific conditions rather than fibromyalgia.  However, the subsequent examination indicated that other joints were affected.  Moreover, the VA and private records otherwise reflected that the Veteran does in fact have fibromyalgia.  A private physician opined that the fibromyalgia was etiologically related to service.  Conversely, the most recent VA examination contained a negative opinion.  However, a partial basis of this negative opinion was that the Veteran was not diagnosed until 11 years after service.  The Board finds that the examiner did not sufficiently evaluate and reconcile the inservice findings consistent with fibromyalgia, the lay evidence of continued joint and muscle pain since service which are consistent with the diagnosis of fibromyalgia and seen post-service from approximately 2001, and the positive medical opinion.  As such, that 2016 opinion is incomplete.  

The evidence weighing in favor of the claim consists of the inservice findings and the lay evidence of continued symptoms after service as well as the private positive opinion.  The evidence weighing against the claim are the opinions that the Veteran either does not have fibromyalgia or the diagnosis is unrelated to service.  The Board notes at this juncture that it is accepted that the Veteran has fibromyalgia.  Since the VA examiner in 2016 did not adequately address the positive evidence as indicated, the Board finds that the evidence of record is in relative equipoise as to the matter of whether fibromyalgia is attributable to service.  Thus, the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for fibromyalgia is warranted.

Rating for Low Back

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

In January 2005, the Veteran was afforded a VA examination.  At that time, the Veteran stated that she had a constant numbness which had worsened over the last four years.  She had a pain to the lower back on a constant basis.  It did not resolve and was a numbing burning sensation to the lower back.  She reported having weakness on lifting anything greater than five pounds.  She reported having stiffness mainly secondary to the cold weather and which increased with activity.  She indicated that she had spasms to the lower back if she was sitting for any greater than 10 minutes or standing for any greater than 10 minutes.  She said she had to frequently change her position when sitting and standing to decrease the pain and spasm.  Also, with increased activity, she had spasms in the lower back.  She denied having any heat or redness or swelling to the lower back.  She stated that she also had a pulsating sensation which was unbearable at times in the shoulder and neck.  The pain would radiate up from the middle of the back.  She denied any locking in the lower back.  She reported having flare-ups depending on her activities which had decreased because she was sedentary.  It happened approximately one time per week and lasted no greater than two days.  She was able to move and function in that capacity.  She was able to get out of bed slowly, but she had to take her time.  The pain continued which was a pulsating pain.  There was no incontinence of bowel or bladder.  She did not wear a brace for her lower back, but she did wear a brace when she worked for the post office.  There were no significant alleviating factors other than muscle relaxants.  Nonsteroidals had been somewhat effective and hot baths had also been effective temporarily.  In addition, if she changed her position on a regular basis that helped if she would lay mainly flat on her back.  She was issued a cane in December 2003 which she used for stability.  She denied having any surgery.  As far as activities of daily living, when she did dishes, she experienced increased pain she had to do dishes slowly.  When getting out of the tub, she had to be careful.  When she performed other chores, she also had increased pain in the lower back and had to take her time and take frequent breaks.  Driving also caused increased pain for long distances.  She could drive for short distances to visit family or to attend appointments.  Although a civilian doctor had previously recommended bed rest, she had not currently had a physician order her to bed rest.

Physical examination revealed forward flexion 0 to 45 degrees, absent 45 degrees of full flexion secondary to increased pain; lateral flexion 0 to 20 to the left and right, absent 20 degrees of left and right lateral flexion secondary to increased pain; backward extension 0 to 15 degrees, absent 15 degrees of backward extension secondary to increased pain; rotation 0 to 30 degrees to the left and right with increased pain at 30 degrees bilaterally.  Straight leg raises were positive for severe pain and flinching pain.  The Veteran had difficulty sitting for the full examination and required standing every few minutes to stretch the back.  There were no obvious deformities.  There was tenderness on palpation at L1-L6 and throughout the thoracic spine.  There was no obvious deformity swelling or redness.  There were mild muscle spasms through all range of motion testing to the lumbar spine.  The most limiting factor was pain.  There was no significant weakness, decreased endurance, or easy fatigability with repetitive range of motion to the lumbar spine.  X-rays showed no evidence of fracture subluxation, instability or neoplastic disease; probable early degenerative disk disease at L3-4 and L4-5; and facet arthropathy from L3-4 through L5-S1, particularly at L5-S1 on the right side.  

Subsequent medical records documented back treatment including for muscle spasm and pain, but specific range of motion testing results were not indicated.

The Veteran was afforded a peripheral nerves examination in February 2008.  The examiner indicated that lumbar radiculopathy/sciatica was not shown.  A March 2008 magnetic resonance imaging (MRI) revealed mild degenerative change.  Thereafter, the Veteran continued to report chronic low back pain including radiating pain.

Thereafter, lay statements were received from the Veteran's mother, pastor, and friend, in which they indicated that the Veteran suffered from problems and pain due to her disabilities.

In June 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported having constant, achy, radiating back pain.  There were no incapacitating periods requiring bed rest, but the Veteran had been treated for flare-ups.  She reported numbness, tingling, or weakness of the lower extremities.  There was no bowel or bladder incontinence.  The Veteran reported that her flare-ups occurred 6 times per year and lasted for one week at a time; during those times, she could only bend forward to 25 degrees and had problems straightening back up.  She used Aleve, Advil, and occasionally Vicodin.  The Veteran reported that she was unable to perform heavy lifting or repeated bending.  She related that in 2002, she lost her long term job due to low back and leg problems and had been missing work due to these medical problems.  She was currently able to perform her activities of daily living and driving.  She had a 10-12 minute limit on standing.  Her gait was slow.  On physical examination, she exhibited no abnormal spinal curvatures.  There was no spasm, atrophy, weakness, and guarding, but she did have tenderness.  Strength was normal.  Muscle tone was normal and there was no atrophy.  Sensory examination was 2/2 on all testing.  Reflexes were all 2+ and normal.  The Veteran had flexion to 40, extension to 15, bilateral lateral flexion to 20, and bilateral lateral rotation to 25 degrees.  There was pain on motion.  There were no additional limitations of motion after three repetitions.  Lasegue's sign was negative.  There were no vertebral fractures.  X-rays revealed mild degenerative changes.  The Veteran also had disc disease.  The examiner opined that pain limited physical activities during a flare-up and she would be unable to perform physical labor.  The examiner opined that the additional limits imposed on the Veteran's range of motion would reduce flexion to 30-40 degrees.  

Thereafter, the Veteran continued to complain of spinal muscle spasm and pain.  Also, a subsequent December 2012 MRI confirmed diagnoses of degenerative joint and disc disease.  On the August 2016 fibromyalgia examination, the Veteran's low back disability and complaints of pain were noted, but specific range of motion studies in terms of degrees were not indicated.

Disabilities of the spine are currently rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Veteran is service-connected for mechanical low back pain and degenerative joint disease.  The Board notes that the Veteran also has disc disease.  Although service connection has not been established specifically for this disorder, the record further does not reflect incapacitating episodes as defined by regulation.  Further, service connection for sciatica of the lower extremities was denied by the RO in March 2008 and that matter is not before the Board.  So, no further consideration will be accorded to a rating pursuant to Invertebral Disc Syndrome and/or sciatica.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent requires that forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Thus, in order for a higher rating to be warranted, forward flexion of the thoracolumbar spine must be to 30 degrees or less (considering the applicable Court directives above); or favorable ankylosis of the entire thoracolumbar spine.  At the outset, the Veteran has never had ankylosis.  She has been afforded several VA examinations and has received outpatient medical treatment which generally support the examinations and additionally document continued complaints of pain and muscle spasm.  On the June 2010 examination, the examiner provided a specific assessment regarding the impact of the Veteran's pain and pain on motion of the lumbar spine, indicating that pain further restricted flexion motion from 40 degrees down to 30-40 degrees.  The Veteran reported that she believed pain restricted flexion motion to 25 degrees.  The Board finds that the criteria for a 40 percent rating are therefore met since motion on flexion is restricted to 30 degrees or less (even though it may at times reach 40 degrees).  However, the criteria for a 50 percent rating are not met since the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  The Board further notes that additional range of motion studies to establish limitation of motion are unnecessary since the Veteran is receiving the highest rating possible on that basis, short of ankylosis which is not shown nor asserted by the Veteran.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 40 percent for chronic recurrent mechanical low back pain with degenerative changes.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is contemplated by the assigned rating.  The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of exercise involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, this functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

The Board acknowledges only that the Veteran's low back disability would be best accommodated by work which involves changing positions and no manual labor.  However, such is not inconsistent with the applicable schedular rating criteria.  The Board is also mindful of the Court's holding in Brambly v Principi, 17 Vet App. 20 (2003) that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board finds that referral of the matter of a higher extraschedular rating is not warranted because the rating criteria adequately contemplates the Veteran's observed loss of function and the issue of unemployability in all substantially gainful occupations is outside the bounds of the Thun criteria.  



ORDER

A rating of 40 percent for chronic recurrent mechanical low back pain with degenerative changes is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for fibromyalgia is granted.


REMAND

As noted above, the Court has recently issued directives regarding VA examinations in Correia.  The Board notes that while the Veteran's right ankle/foot has been examined, the new directives are not satisfied.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is required if the joint is "undamaged," i.e., completely without abnormalities.  

In this case, while the June 2010 examiner made a specific finding regarding the limitations caused by pain in terms of additional range of motion restrictions for the low back, this assessment was not done for the right ankle.  Also, the complete findings as now required and as noted were not made.  Thus, the Veteran must be afforded another examination and the VA examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

The matter of a TDIU is deferred pending the development for the right ankle/foot disability.  The RO should also consider the granted claims as set forth above as they may impact entitlement to a TDIU in the reconsideration of that matter.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of her service-connected right ankle/foot disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for ankle/foot disabilities.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  The opposite joint (left ankle/foot) should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (depressive disorder; mechanical low back pain; cervical spine arthritis; right ankle and foot injury residuals; residuals of excision of fibrous dysplasia of the right tibia and fibula; scars of the right leg and upper back; and the now service-connected fibromyalgia).  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran level of functioning, particularly with regard to demonstrated capacities for work-like activities.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  With regard to a TDIU, the RO should consider the claims granted herein in conjunction with that issue.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue(s) remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


